Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Claims 1-9 and 22-25 presented for examination. Applicant filed an amendment on 08/03/2020 amending claims 1-3, 6, 7, 9 and 22; canceling claim 8; and adding new claims 26-36 in the amendment.  Therefore, the claims 1-7, 9, and 22-36 are pending.
After careful consideration of applicant’s amendments and arguments, new ground of rejections of claims necessitated by applicant amendment has been established in the instant application as set forth in detail below. Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. Examiner maintains the ground of rejection under 35 U.S.C. § 101 as per as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility.

Claim Objections
Claim 26 is objected to because of the following informalities:  New claim 26 appeared to showing amendment to itself by underlining the limitation that has been changed when the claim 26 is a new claim that was not presented previously.  Appropriate correction is required.

Election/Restrictions
Newly submitted claims 26-36 filed in the amendment are directed to invention that is independent and distinct from claims 1-7, 9 and 22-25 previously presented and amended in the amendment for the following reasons:
Group I: Claims 1-7, 9 and 22 are directed to divide a transaction into a plurality of fractional transactions that are each assigned to one of the e-wallet shares.
Group II: claims 26-36 are directed to issue a wake-up message from a transacting share to other e-wallet shares; and send a balance synchronization message to the other e-wallet shares.
	Inventions in Group I and II are related as sub-combinations as usable together in a single combination. The sub-combinations are distinct from each other if they are shown to be separately usable (see claims 1 and 22, and claims 26 and 33). These combinations are independent if it can be shown that (1) they are not disclosed as capable of use together, (2) they have different modes of operation, (3) they have different functions, or (4) they have different effects. (MPEP § 806.04, MPEP § 808.01). 
In this instant, Invention I and Invention II has separate utility such as Invention I is directed to “divide a transaction into a plurality of fractional transactions that are each assigned to one of the e-wallet shares” but the Invention II is directed to “issue a wake-up message from a transacting share to other e-wallet shares; and send a balance synchronization message to the other e-wallet shares”. See MPEP § 806.05(d).
	Since applicant has received an action on the merits for originally presented invention, this invention has been constructively elected by original presentation for prosecution on merits. Accordingly, new claims 26-36 are withdrawn from consideration as being directed to a non-elected invention. See § CFR 1.142(b) and MPEP § 821.03. 
In response to this office action, Applicant is respectfully advised to cancel the non-elected claims 26-36.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
In the instant case, Claims 1-7, 9 and 22-25 are directed to creating and joining distributed e-wallet shares to the e-wallet, dividing a transaction into a plurality of fractional transactions and generating EPID keys for the e-wallet and the e-wallet shares. The claims 1-7, 9 and 22-25 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.
Claims 1 and 22 are directed to an apparatus for securing distributed electronic wallet shares comprising a processor and storage, which is a statutory category of invention,, i.e., a machine (a combination of device) (Step 1:YES).

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 1 and 22 are similar and they are then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps of “create an e-wallet, create the distributed e-wallet shares, provision of each of the distributed e-wallet shares with extended privacy identification (EPID) keys and a balance.” 
The limitations of creating an e-wallet and distributed e-wallet shares, and providing each of the distributed e-wallet shares with extended privacy identification (EPID) keys and a balance, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind, similar to Mortgage Grader, Inc. v. First Choice Loan Servs., Inc., and thus fall into the “mental process” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “a processor” language, manually “providing each of the created distributed e-wallet shares with extended privacy identification (EPID) keys and a balance.” The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the generic computer component as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of performing “join the distributed e-wallet shares to the e-wallet, divide a transaction into a plurality of fractional transactions and generate EPID keys for the e-wallet and the e-wallet shares.” The processor recited without further details that represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp., Pty. Ltd. v. CLS Bank Int'l,  573 U.S. 208, 224-26 (2014).
An evaluation of whether limitations joining the created wallet types, divide a transaction into a plurality of fractional transactions assigned with e-wallet shares and assigning/generating a specific EPID key for each of the wallet types are insignificant extra-solution activity is then performed. Note that because the Step 2A Prong 2 analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so joining the created wallet types, divide a transaction into a plurality of fractional transactions assigning each with e-wallet shares and generating a specific EPID key for each of the wallet types as shown in Fig. 12 and 17 that is necessary for use of the recited judicial exception in securing distributed electronic wallet shares. This limitation in the claim is an insignificant extra-solution activity. The processor as recited is also an additional element which is configured to carry out limitations, i.e., it is the tool that is used in steps described in Prong 1. But the processor are recited so generically without any details that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of recited steps. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).

Step 2B: Claim provides an Inventive concept? This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 

As explained with respect to Step 2A Prong 2, there are two additional elements. 
The first is the computing device/processor, which is configured to perform all the limitations recited. As explained previously, the computing device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The second additional element is limitation of joining the created wallet types, generating a specific EPID key for each of the wallet types, and divide a transaction into a plurality of fractional transactions which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of a computing device being configured to provide EPID keys to joined wallet types and dividing transaction to plurality fractional transactions assigned to one of e-wallet shares is mere assigning specific keys to specific wallet and e-wallet shares to each fractional transaction, as disclosed in Fig. 12 and 17, is also well-known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, limitation (a) does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.
Further, Applicant specifically described invention is creating e-wallet and distributed wallet, dividing a transaction into a plurality of fractional transactions assigned with e-wallet shares and providing distributed wallet key without using any device in Figs. 12 and 17: paragraph [0164-0165, 0186-0187]). The claimed additional elements of joining the created wallet types, and assigning/generating a specific EPID key for each of the wallet types is implemented using examples of existing computer networking equipment, hardware, and software that are used to construct the claimed invention without apparent modification (see Fig. 12; Specification: paragraph [0166-0167]). Therefore, the additional element only recite generic components and steps are well-understood routine and conventional. Claims as recited do not provide any particular asserted inventive technology for performing those functions and therefore the claims are held patent ineligible (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims is not patent eligible. (NO).

Dependent Claims:
Examiner further reviewed the dependent claims 2-7, 9 and 23-25 that could be added to the independent claims 1 or 22 to make patent eligible. 
i) Dependent claims 2-5 and 23-25:
The dependent claims 2-5 and 23-25 as recited pertains to additional steps which further describes entering credential for revoked wallet shares, touchscreen obtaining user input, blockchain holding transactions comprising e-wallet shares and miners verify transactions, which appear to be a mental process using a generic computer component that been found to be an abstract idea as described above. These dependent claims do not provide additional elements significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The dependent claims as recited would not make the independent claim significantly more by incorporating them into the independent claims 1 and 22. 
ii) Dependent claims 6-7 and 9:
The additional steps in claim 9 incorporated into claim 1 or 22 would makes the claim patent eligible enables a fractional transaction manager to determine if fractional wallet shares exceed spending limits for e-wallet and sign each fractional transaction using a fractional e-wallet key for a buyer and submit the signed fractional transaction to the block chain (see Fig. 19: Specification, paragraph [0201]).
	The additional steps of claims 6 and 7 incorporated into claims 1 or 22 would makes the claim patent eligible because it enables to ensure e-wallet balance is consistent across all distributed wallet shares including sleepy shares by pub-sub manager sending wake-up message to other wallet shares upon clearing of transaction, publish transaction to the e-wallet shares allowing the e-wallet shares to adjust their balance synchronized across the e-wallet shares (see Fig. 16 and 17: Specification, paragraph [0175-0176, 0200]).
Therefore, applicant is requested to amend the independent claims 1 and 22 incorporating limitation of claims 6-7 and 9 into the independent claims making the claims patent eligible.

Response to Arguments
Examiner respectively disagrees with applicant statement that examiner indicated that claims would be allowable by incorporating limitations of claims 6, 7, 8 or 9 when it examiner indicated 6 and 7 or 8 and 9 with reasoning in the last office action (see page 12-13).
The cited prior arts of record Intel Corporation, Demarinis et al., Lee et al, and Menendez et al., neither anticipates, nor fairly and reasonably teaches an invention as represented in the current claim set. The prior art of Intel Corporation disclosed a single public key and multiple private key in Intel EPID enables verifiers to authenticate device as an anonymous member of larger group similar to multiple e-wallet shares with same public key with multiple private key in the instant application in Fig. 12 (see page 3: Fig. 2, paragraph on Enhanced Privacy; and page 4: Fig. 4, paragraph on Wearable Healthcare). The prior art of Intel Corp. further disclosed revoking keys when key is compromised (see page 3, paragraph on Flexible Revocation). The prior art of Demarinis et al. disclosed recording ownership information in a distributed ledger and performing application processing using the distributed ledger (see abstract, Fig. 6A and 6B, paragraph [0007]). Lee et al. discloses payment server manager managing each user electronic wallet account and synchronizes balance of each electronic account (see abstract, paragraph [0096]). Menendez et al. disclosed assessing fractional 
Applicant is requested to provide obviate the rejections under U.S.C. 101 as described above for further consideration of the application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Brickell et al. (IEEE, 2012) teach Enhanced Privacy ID: A Direct Anonymous Attestation Scheme with Enhanced Revocation Capabilities.
Clubb et al. (U.S. Patent No. 8,577,795) teach revenue authorization management Durvasula et al. (U.S. Pub No. 2019/0108542) teach loyalty point distribution.
Fay et al. (U.S. Pub No. 2016/0292672) teach blockchain transaction recordation.
Gleichauf (U.S. Pub No. 2018/0337769) teaches blockchain for securing and/or managing IOT network –type infrastructure.

Pande (U.S. Pub No. 2017/0053268) teaches implementing a wireless digital wallet.
Puri, Deepak (Network World, 2016) teaches Intel EPID simplifies authentication of IoT devices.
Ruan, X. (SpringerLink, 2014) teaches Privacy at the Next Level: Intel's Enhanced Privacy Identification (EPID) Technology.
Smith et al. (U.S. Pub No. 2017/0364908) teach technologies for device commissioning.
Smith et al. (U.S. Pub NO. 2018/0006826) teach public key infrastructure using blockchains.
Spanos et al. (U.S. Patent No. 9,608,829) teach creating multi-branch blockchain with configurable protocol rules
Toll et al. (U.S. Pub No. 2020/0119933) teach storing and sharing transaction data using distributed computer systems.
Youb et al. (U.S. Pub No. 2019/0080392) teach creating commodity assets from unrefined commodity utilizing blockchain and distributed ledger technology.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        04/02/2021